447 F.2d 1401
Jeffrey HATTON, Petitioner-Appellee,v.COMMANDING GENERAL, Headquarters, U.S. Army Training Center,Infantry and Fort Polk, Fort Polk, Louisiana,Respondent-Appellant.No. 71-1268 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 1, 1971.

Donald E. Walter, U.S. Atty., R. Perry Pringle, Asst. U.S. Atty., Shreveport, La., for respondent-appellant.
James J. Cox, Cox & Cox, Lake Charles, La., for petitioner-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
After an examination of the entire record, the District Court, in an unpublished memorandum opinion by Judge Hunter, held that there was no basis in fact for an Army finding of insincerity as to the conscientious objector claims of Jeffrey Hatton, the appellee, who was seeking a discharge.


2
Our examination of the same record leaves us in complete agreement with the District Court.  Its judgment, granting Hatton's petition for the writ of habeas corpus, is accordingly


3
Affirmed.